EXHIBIT 10.70






GESCHÄFTSFÜHRER-
DIENSTVERTRAG
 
SERVICE CONTRACT
FOR MANAGING DIRECTOR
zwischen
 
between
Toys “R” Us GmbH
Köhlerstraße 8
D-50827 Köln, Germany
(nachfolgend “Gesellschaft” / hereinafter “Company”)
und
 
and
Herrn / Mr.
Dr. Wolfgang Link
In der Rehwiese 9
D-40629 Düsseldorf
(nachfolgend “Geschäftsführer” und / oder „Executive” /
hereinafter “Managing Director” and / or „Executive”)
 



1



--------------------------------------------------------------------------------






 
Präambel / Preamble
Die Gesellschafter der Gesellschaft haben Herrn Dr. Wolfgang Link mit Wirkung
zum 1. August 2007 zum Geschäftsführer der Gesellschaft bestellt. Herr Dr. Link
erbringt seine Tätigkeit auf der Basis des Geschäftsführerdienstvertrags vom 23.
/ 24. März 2007.
Mit Wirkung ab dem 31. Oktober 2013 soll Herr Dr. Link zum Präsident Toys “R”
Us, Europe ernannt werden. Mit der Ernennung werden bestimmte Bedingungen des
Anstellungsverhältnisses von Herrn Dr. Link geändert. Die Parteien nehmen dies
zum Anlass, ihre Rechtsbeziehungen auf eine neue Grundlage zu stellen und
schließen hierzu den nachfolgenden Geschäftsführdienstvertrag (nachfolgend
“Dienstvertrag”), der den Vertrag vom 23. / 24. März 2007 mit Wirkung ab dem 31.
Oktober 2013 ersetzt:
 
The shareholders of the Company have appointed Mr. Dr. Wolfgang Link as managing
director of the Company as of August 1, 2007. Mr. Link performs his services on
the basis of the managing director service contract dated March 23 / 24, 2007.
As of October 31, 2013, Mr. Link shall be appointed President Toys “R” Us,
Europe. With this appointment, certain conditions of Mr. Link’s service
relationship will be changed. The parties take this as reason to put their legal
relations onto a new basis and for this reason, conclude the following managing
director service contract (hereinafter “Service Contract“) which shall replace
the contract dated March 23 / 24, 2007 effective as of October 31, 2013.
 
 
 
1.
Aufgabenbereich und Pflichten
 
1.
Position and Scope of Duties
1.1
Mit Wirkung zum 31. Oktober 2013 wird der Geschäftsführer als Geschäftsführer
und Präsident Toys “R” Us, Europe tätig. In dieser Funktion wird er für die
laufenden Geschäfte aller europäischen Gesellschaften der Toys “R” Us, Inc.,
inklusive aber nicht ausschließlich, der Gesellschaft verantwortlich sein.
Die Gesellschafter behalten sich das Recht vor, weitere Geschäftsführer zu
bestellen und /oder dem Geschäftsführer andere oder weitere Tätigkeiten sowie
 
1.1
As of October 31, 2013, the Managing Director shall serve as managing director
and President Toys “R” Us, Europe. In such capacity he shall be in charge of the
day-to-day operations of all European companies of Toys “R” Us, Inc. including,
but not limited to, the Company.
The shareholders reserve the right to appoint additional managing directors
(Geschäftsführer) and /or assign different or additional responsibilities to the
Managing Director and determine an



2



--------------------------------------------------------------------------------




 
Verantwortungsbereiche zuzuweisen und Allein- oder Gesamtvertretungsberechtigung
einzuräumen.
 
 
allocation of responsibilities as well as the authority to represent the Company
singly or jointly.
1.2
Der Geschäftsführer wird seine Pflichten mit der Sorgfalt eines ordentlichen
Kaufmanns gemäß den Regelungen dieses Dienstvertrages, des
Gesellschaftsvertrags, den generellen und speziellen Anordnungen und Weisungen
der Gesellschafter oder des CEO der Toys „R“ Us Inc. und in Übereinstimmung mit
den Gesetzen erfüllen. Der Geschäftsführer ist an alle Richtlinien und
Anordnungen der Gesellschaft in ihrer jeweiligen Fassung gebunden.
 
1.2
The Managing Director shall perform his duties by observing the diligence of a
prudent businessman in accordance with the provisions of this Service Contract,
the Company's Articles of Association, the general and specific directives or
instructions given by the shareholders or the CEO of Toys “R” Us Inc. and in
accordance with the law. The Managing Director is bound by all policies and
directives of the Company as amended from time to time.
1.3
Der Geschäftsführer berichtet an den CEO der Toys „R“ Us Inc. und an jedes
andere Mitglied der Toys “R” Us Gruppe, das von den Gesellschaftern oder dem CEO
der Toys „R“ Us Inc. bestimmt wird. Der Geschäftsführer wird sich mit dem CEO
der Toys „R“ Us Inc. zu allen Vorgängen abstimmen, die außerhalb des üblichen
Geschäftsverlaufs liegen. Im Zweifel hat er schriftliche Weisungen einzuholen.
 
1.3
The Managing Director shall report to the CEO of Toys “R” Us Inc, and to any
other employee of the Toys “R” Us Group which the shareholders or the CEO of
Toys “R” Us Inc. may determine. The Managing Director shall consult with the CEO
of Toys „R“ Us Inc. on any issue that is beyond the ordinary operation of the
business. In case of doubt, he shall request directions in writing.
1.4
Die Arbeitszeit des Geschäftsführers richtet sich nach den geschäftlichen
Erfordernissen. Der Geschäftsführer ist überdies bereit, entsprechend den
geschäftlichen Erfordernissen Dienstreisen innerhalb und außerhalb Deutschlands
vorzunehmen.
 
1.4
The Managing Director shall work whatever hours are required. Furthermore, the
Managing Director is prepared to undertake business trips within and outside of
Germany as the business requires.
2.
Nebentätigkeiten
 
2.
Other Activities



3



--------------------------------------------------------------------------------




2.1
Der Geschäftsführer verpflichtet sich, seine ganze Arbeitszeit und Arbeitskraft
der Gesellschaft zu widmen. Es ist ihm während der Dauer dieses Dienstvertrages
nicht gestattet, eine andere Tätigkeit, sei es gegen oder ohne Vergütung,
auszuüben, es sei denn, es liegt zuvor eine ausdrückliche schriftliche
Einwilligung der Gesellschafterversammlung oder des CEO der Toys “R” Us, Inc.
vor.
 
2.1
The Managing Director shall devote his full working time and ability to the
Company's business. For the duration of this Service Contract, any other
activity, be it with or without remuneration, is subject to the explicit prior
written consent of the shareholders or of the CEO of Toys “R” Us, Inc.
2.2
Wissenschaftliche und publizistische Tätigkeit ist gestattet, wenn diese zuvor
der Gesellschaft mitgeteilt wird, sie die Tätigkeit und die Arbeitskraft des
Geschäftsführers nicht nachteilig beeinflusst, eine Preisgabe vertraulicher
Informationen nicht zu erwarten ist und die Interessen der Gesellschaft nicht in
anderer Weise beeinträchtigt werden.
 
2.2
Academic and journalistic activity is permitted, provided that the Company is
informed previously and that such activity does not adversely affect the
function and working capacity of the Managing Director, a disclosure of
confidential information is not to be expected, and this does not in any other
way interfere with the interests of the Company.
3.
Zustimmungsbedürftige Geschäfte
 
3.
Transactions Subject to Consent
3.1
Der Geschäftsführer ist in Übereinstimmung mit den Regeln und Vorschriften der
Toys „R“ Us Inc. und der Gesellschaft in ihrer jeweiligen Fassung allein
zeichnungsberechtigt.
 
3.1
The Managing Director shall have sole signing authority in accordance with the
rules and regulations provided by Toys “R” Us Inc. and the Company from time to
time.
3.2
Für alle Geschäfte, die über die übliche Tätigkeit der Gesellschaft hinausgehen,
bedarf der Geschäftsführer der vorherigen schriftlichen Einwilligung der
Gesellschafter oder des CEO der Toys “R” Us, Inc.
 
3.2
For all business transactions beyond the ordinary operations of the Company, the
Managing Director shall obtain the prior written approval of the shareholders or
of the CEO of Toys “R” Us, Inc.
4.
Vergütung, Bonus, Änderungsvorbehalt
 
4.
Remuneration, Bonus, Right to Amend



4



--------------------------------------------------------------------------------




4.1
Der Geschäftsführer erhält ein jährliches Grundgehalt in Höhe von EUR 435.000
brutto. Der sich ergebende Nettobetrag ist in zwölf gleichen monatlichen
Beträgen am Ende eines Monats zahlbar.
Außerdem trägt die Gesellschaft die gesetzlich vorgeschriebenen
Sozialversicherungsbeiträge einschließlich Arbeitslosen-, Kranken- und
Pflegeversicherung. Sofern der Geschäftsführer eine private Krankenversicherung
anstelle der gesetzlichen Krankenversicherung wählt, trägt die Gesellschaft die
Hälfte der Beiträge bis zur Höhe dessen, was die Gesellschaft als ihren Anteil
zur gesetzlichen Krankenversicherung des Geschäftsführers tragen müsste.
 
4.1
The Managing Director shall be entitled to an annual gross base salary in the
amount of EUR 435,000, the net amount of which shall be paid in 12 equal monthly
installments, payable in arrears.
In addition, the Company shall pay the mandatory social security contributions
(Sozialversicherungsbeiträge) including contributions to state unemployment
insurance, health insurance and nursing care insurance. In case the Managing
Director opts for a private health insurance instead of the statutory health
insurance, the Company will bear half of the contributions to the Managing
Director’s private health insurance up to a maximum of the amount which it would
have to pay for the statutory health insurance.
 
Mit Zahlung des vorgenannten Gehalts ist die gesamte Tätigkeit des
Geschäftsführers nach diesem Dienstvertrag abgegolten. Insbesondere hat der
Geschäftsführer keinen zusätzlichen Vergütungsanspruch für etwaige Überstunden.
 
 
By payment of the above mentioned remuneration, all activities which the
Managing Director has to perform under this Service Contract shall be
compensated. In particular, the Managing Director shall not be entitled to any
additional compensation of overtime work.
4.2
Die Leistung und das jährliche Grundgehalt des Geschäftsführers werden jährlich
überprüft, voraussichtlich jeden April. Eine Entscheidung über eine Erhöhung des
Gehalts verbleibt im alleinigen Ermessen des Board of Directors der Toys “R” Us,
Inc. (nachfolgend „Board“).
 
4.2
The Managing Director's performance and annual base salary will be reviewed on
an annual basis, approximately each April. The decision whether to increase the
Managing Director's salary shall remain at the sole discretion of the board of
directors of Toys “R” Us, Inc. (hereinafter “Board”).



5



--------------------------------------------------------------------------------




4.3
Der Geschäftsführer soll weiterhin an dem Management Incentive Plan der Toys “R”
Us, Inc. teilnehmen.
 
4.3
The Managing Director shall continue to participate in the Management Incentive
Plan of Toys “R” Us, Inc.




 
Beginnend ab dem 31. Oktober 2013 beträgt der Zielbonus des Geschäftsführers
100% seines jährlichen Grundgehalts, wie es unter 4.1 dieses Dienstvertrags
definiert ist.
 
 
Beginning October 31, 2013, the Managing Director’s target incentive is 100% of
Managing Director’s annual base salary as defined in Clause 4.1 of this Service
Contract.
 
Der Bonus ist zahlbar, sofern der Geschäftsführer verschiedene Leistungsziele
erreicht, die das Board festgesetzt hat.
 
 
The incentive is payable upon the achievement of certain performance targets
established by the the Board.
 
Für das Geschäftsjahr 2013 (das am 3. Februar 2013 beginnt und bis zum 1.
Februar 2014 läuft), soll der Zielbonus anhand der Kriterien gezahlt werden, die
in Anhang A festgelegt sind.
 
 
For fiscal year 2013 (i.e., on February 3, 2013 until February 1, 2014), the
target incentive shall be payable based upon the criteria set forth in Addendum
A.
 
Hiernach wird für jedes folgende Geschäftsjahr der Zielbonus mit den Merkmalen
und Gewichtungen übereinstimmen, wie sie vom Board in alleinigem Ermessen für
andere Executives auf ähnlicher Ebene und in den Bedingungen des Management
Incentive Plans der Toys “R” Us, Inc. in seiner jeweils gültigen Form festgelegt
worden sind.
 
 
Thereafter, for each fiscal year, the target incentive shall be consistent with
the metrics and weightings adopted by the Board, at its sole discretion, for
similarly situated executives under the terms and conditions of the Management
Incentive Plan of Toys “R” Us, Inc. as amended from time to time.
 
Darüber hinaus wird die Gesellschaft gemäß Ziffer 4.4 monatlich Beiträge zu dem
individuellen Pensionsplan des Geschäftsführers leisten.
 
 
In addition, in accordance with Clause 4.4 the Company shall make monthly
contributions into the individual pension plan of the Managing Director.
 
Wenn die Gesellschaft den Dienstvertrag aus anderen als wichtigem Grund (§ 626
BGB) kündigt, ist der Geschäftsführer berechtigt, einen Incentive Bonus für das
Jahr zu
 
 
If the Company terminates this Service Contract for other reasons than cause
(Section 626 German Civil Code), the Managing Director is eligible to receive
incentive bonus for the year in which the Service Contract ends based on actual



6



--------------------------------------------------------------------------------




 
erhalten, in dem das Dienstverhältnis endet. Diese Incentive Bonuszahlung
basiert auf den tatsächlichen finanziellen und individuellen Ergebnissen, wobei
hinsichtlich der individuellen Ergebnisse zum Zeitpunkt, in dem die Kündigung
des Vertrages wirksam wird, von voller Zielerreichung ausgegangen wird. Die
Erreichung der finanziellen Ziele richtet sich hingegen nach den tatsächlich
erreichten Geschäftsergebnissen im jeweiligen Geschäftsjahr. Der Bonus wird
anteilig auf der Basis der Tage des Bestehens des Vertrags in dem Geschäftsjahr
gewährt. Die anteilige Incentive Bonuszahlung wird gemäß den Regelungen und
Bedingungen des Management Incentive Plans – in der Fassung zum
Kündigungszeitpunkt – gewährt und voraussichtlich im April des der Kündigung
folgenden Jahres fällig.
 
 
financial results and individual results. Regarding the individual results, a
full achievement of target at the time the termination becomes effective is
agreed. In contrast, regarding the financial results, the achievement of
financial targets depends on the actual business results achieved during the
respective financial year. The bonus shall be paid prorated on the basis of the
days actually contracted during this fiscal year. This prorated incentive bonus
payment will be paid and become due according to the terms and conditions of the
Management Incentive Plan as in place in the year of termination, presumably in
April of the year following the termination.


 
Wenn der Geschäftsführer den Dienstvertrag aus einem anderen als einem wichtigen
Grund (§ 626 BGB) kündigt, ist er dazu berechtigt, eine Bonuszahlung für das
Geschäftsjahr zu erhalten, das dem Beendigungsdatum vorangeht. Die Bonuszahlung
erfolgt nur dann, wenn das Dienstverhältnis zum Zeitpunkt der jährlichen
Bonusauszahlung noch besteht. Dieser Zeitpunkt ist grundsätzlich die erste Woche
im April des betreffenden Jahres. Er ist nicht zum Empfang eines Leistungsbonus
für das Geschäftsjahr berechtigt, in dem das Dienstverhältnis tatsächlich endet.
 
 
If the Managing Director terminates the Service Contract for another reason than
cause (Section 626 German Civil Code) he is only entitled to receive the
incentive bonus for the fiscal year preceding the effective termination date if
his service relationship is still in force on the date this bonus is paid. This
is generally the first week of April in the respective year. He is not entitled
to any incentive bonus for the fiscal year in which the employment relationship
effectively terminates.



7



--------------------------------------------------------------------------------




 
Die Gesellschaft und das Board behalten sich vor, den vorgenannten Management
Incentive Plan sowie alle anderen möglicherweise zukünftig bestehenden
Bonuspläne, insbesondere die darin vereinbarten Ziele und Bonussätze, auch bei
zeitlich befristeten Plänen, aus betrieblichen oder wirtschaftlichen Gründen
oder aufgrund der Leistung des Geschäftsführers zu ändern, es sei denn, eine
solche Änderung ist dem Geschäftsführer unzumutbar. Als wirtschaftliche oder
betriebliche Gründe gelten insbesondere die wirtschaftliche Entwicklung und Lage
der Gesellschaft sowie die Änderung oder Neueinführung von Produktlinien bzw.
deren Preisgestaltung oder der Vertriebsgebiete.
 
 
The Company and the Board reserve the right to amend the mentioned Management
Incentive Plan and any other future incentive bonus plans, in particular the
targets and bonus rates agreed upon therein, for economic or business reasons or
due to the performance of the Managing Director, unless such an amendment is
unreasonable for the Managing Director. This also applies to plans which are
limited in time. Economic or business reasons are, in particular the economic
development and circumstances of the Company as well as the alteration or new
introduction of product lines resp. their pricing or the sales territory.
4.4
Der Geschäftsführer ist weiterhin berechtigt, an einem individuellen
Pensionsplan teilzunehmen. Dieser wurde von der Gesellschaft mit seinem
Einverständnis nach Beschäftigungsbeginn festgelegt. Die Gesellschaft zahlt wie
bisher monatlich einen Beitrag zu dem Pensionsplan, der einem Zwölftel von 15 %
der jährlichen Geschäftsführergrundvergütung gemäß 4.1 in der zum
Zahlungszeitpunkt maßgeblichen Höhe entspricht.
 
4.4
Managing Director continues to be eligible to participate in an individual
pension plan that was established with his agreement by the Company after
commencement of work. The Company shall continue to make monthly contributions
into this pension plan that equals one twelfth of 15 % of the Managing
Director’s annual base salary according to 4.1 as applicable at the time of
payment.
4.5
Die Gesellschaft wird die Toys “R” Us, Inc. anregen, den Geschäftsführer an dem
Management Equity Plan teilhaben zu lassen. Die Abrede, einschließlich der
detaillierten Regelungen, wird Teil einer separaten Vereinbarung zwischen dem
Geschäftsführer und der Toys “R” Us, Inc. sein.
 
 
The Company will encourage Toys “R” Us, Inc. to let the Managing Director
participate in the Management Equity Plan. The agreement including the detailed
provisions will be part of a separate agreement between the Managing Director
and Toys “R” Us, Inc.
 
 
 
 
 



8



--------------------------------------------------------------------------------




5.
Weitere Leistungen
 
5.
Other Benefits
5.1
Reisekosten und sonstige notwendige und angemessene Auslagen, die der
Geschäftsführer im Interesse der Gesellschaft aufwendet, werden ihm im Rahmen
der jeweils geltenden Richtlinien der Gesellschaft und der deutschen
steuerrechtlichen Regelungen erstattet.
 
5.1
Travel expenses and other necessary and reasonable expenses incurred by the
Managing Director in the furtherance of the Company's business shall be
reimbursed to him according to the guidelines of the Company and the applicable
German tax regulations.
5.2
Der Geschäftsführer wird einen Firmenwagen (Typ Audi A 8, 3.7 oder vergleichbar)
für den Geschäfts- und Privatgebrauch erhalten sowie alle gerechtfertigten
Wartungskosten und Unterhaltskosten (insbesondere Kraftstoff) für den Gebrauch
des Wagens erstattet erhalten. Sämtliche Steuern, die für den Geldwert der
privaten Nutzung des Autos durch den Geschäftsführer fällig sind, sollen von dem
Geschäftsführer selbst, entsprechend den jeweils geltenden steuerlichen
Vorschriften, getragen werden. Der Wert der privaten Nutzung pro Kalendermonat
stellt eine zusätzliche Vergütung dar, die der Geschäftsführer zu versteuern
hat. Der geldwerte Vorteil wird durch die pauschale Berechnung des
Nutzungswertes nach der jeweils aktuellen Lohnsteuerrichtlinie ermittelt.
 
5.2
The Managing Director shall receive a company car (Type Audi A 8, 3.7 or
equivalent) for business and private use and all reasonable maintenance and
running expenses (especially fuel) associated with the use of the car. All
taxes, which are due for the cash value of the private use of the car by the
Managing Director, are to be borne by the Managing Director himself according to
the tax regulations which are applicable from time to time. The value of the
private use per calendar month is considered additional compensation to the
Managing Director, which will be subject to wage withholding tax. The cash value
profit is calculated on a flat-rate basis of the use value according to the
Directive on wage withholding tax in force from time to time.
5.3
Der Geschäftsführer nimmt an dem Lebens- und Unfalltodesversicherungsplan der
Gesellschaft für Mitglieder der Geschäftsleitung teil.
 
5.3
The Managing Director shall participate in the Company´s life insurance and
accidental death policies for executives.
 
 
 
 
 



9



--------------------------------------------------------------------------------




6.
Arbeitsverhinderung
 
6.
Inability to Perform Duties
 
Der Geschäftsführer ist verpflichtet, der Gesellschaft jede Arbeitsverhinderung,
ihre voraussichtliche Dauer und ihre Gründe unverzüglich anzuzeigen. Im Falle
einer Erkrankung von mehr als zwei Arbeitstagen ist der Geschäftsführer
verpflichtet, vor Ablauf des dritten Kalendertages nach Beginn der
Arbeitsunfähigkeit eine ärztliche Bescheinigung über die Arbeitsunfähigkeit
sowie deren voraussichtliche Dauer vorzulegen.
 
 
In case the Managing Director shall be unable to perform his duties under this
Service Contract, be it for health or other reasons, he shall inform the Company
immediately. This obligation to inform also applies to the estimated duration
and the reasons for the inability to perform duties. In case of illness of more
than two working days, the Managing Director shall provide the Company with a
medical certificate regarding the inability to work and its estimated duration
on the third calendar day of his inability to perform his duties at the latest.
 
Ist der Geschäftsführer krankheitsbedingt an der Leistung der nach diesem
Dienstvertrag erforderlichen Dienste gehindert, wird die Gesellschaft für einen
Zeitraum von bis zu sechs Wochen, beginnend mit dem ersten Tag der
Arbeitsverhinderung, sein Gehalt fortzahlen, sofern dieser Dienstvertrag nicht
früher endet. Von der siebten Woche der Arbeitsunfähigkeit an wird dem
Geschäftsführer das Grundgehalt (vgl. Ziffer 4.1) für die Dauer von bis zu 6
Monaten unter Anrechnung der Leistungen seiner Krankenkasse, insbesondere von
Krankengeld und Tagegeld, beginnend mit dem ersten Tag der Arbeitsverhinderung,
fortgezahlt. Die Fortzahlungspflicht endet spätestens mit Beendigung dieses
Dienstvertrages.
 
 
If the Managing Director is prevented from carrying out his duties under this
Service Contract due to illness he shall continue to be entitled to payment of
his salary for a period of up to 6 weeks beginning on the first day of his
inability to work, provided that this Service Contract does not end earlier.
From the 7th week of inability to work, the base salary (see Clause 4.1) is paid
for a period of up to 6 months beginning on the first day of inability to work.
Payments received by the health insurance, in particular sickness benefit and
daily benefit, shall be deducted from these payments. The obligation to continue
payments ceases no later than the date of termination of this Service Contract.
 
 
 
 
 



10



--------------------------------------------------------------------------------




7.
Urlaub
 
7.
Vacation
7.1
Der Geschäftsführer hat einen Urlaubsanspruch von 30 Arbeitstagen pro Jahr;
Samstage gelten nicht als Arbeitstage.
 
7.1
The Managing Director shall be entitled to an annual vacation of 30 working
days. Saturdays are not considered working days.
7.2
Der Zeitpunkt des Urlaubs ist unter Berücksichtigung der betrieblichen
Notwendigkeiten und der persönlichen Wünsche des Geschäftsführers in Abstimmung
mit dem CEO von Toys “R” Us Inc. und den weiteren Geschäftsführern, soweit
vorhanden, festzulegen.
 
7.2
The time of vacation shall be determined in agreement with the CEO of Toys “R”
Us Inc., and the other managing directors, if any, thereby taking into
consideration the necessities of the Company and the personal wishes of the
Managing Director.
7.3
Urlaubsansprüche entstehen monatlich anteilig während eines Kalenderjahres. Dies
gilt auch für das Jahr, in dem der Geschäftsführer seine Dienste für die
Gesellschaft aufnimmt sowie das Jahr, in dem die tatsächliche Beendigung des
Dienstvertrages eintritt.
 
7.3
Vacation entitlement accrues pro rata month by month through the calendar year.
This also applies to the year in which the Managing Director commences the
service for the Company as well as to the year in which the termination of the
Service Contract becomes effective.
7.4
Urlaub, der während eines Kalenderjahres nicht genommen wird, kann in das
darauffolgende Kalenderjahr übertragen werden, wenn der CEO von Toys “R” Us Inc.
zustimmt oder wenn der Urlaub im vorhergehenden Jahr nicht genommen werden
konnte, weil geschäftliche Angelegenheiten der Gesellschaft die Anwesenheit des
Geschäftsführers erforderten. Urlaub, der nach dieser Regel nicht übertragen
werden kann, verfällt zum 31. Dezember. Übertragener Urlaub muss grundsätzlich
bis zum 31. März des
 
7.4
Vacation not taken during the calendar year may only be carried forward to the
next calendar year with the approval of the CEO of Toys “R” Us Inc. or if they
could not be taken in the preceding year due to the business of the Company
requiring the presence of the Managing Director. Holidays, which cannot be
carried forward according to this rule lapse effective to December 31. Holidays
carried forward must in principle be taken by March 31 of the following calendar
year or the holiday entitlement lapses. The Managing Director shall have in
principle no claim to payment in



11



--------------------------------------------------------------------------------




 
folgenden Kalenderjahres genommen werden, anderenfalls verfällt er. Der
Geschäftsführer hat grundsätzlich keinen Anspruch auf Abgeltung verfallenen
Urlaubs, sofern nicht der Urlaub auf ausdrücklichen Wunsch der Gesellschaft
nicht genommen wurde.
 
 
lieu of vacation entitlements, which have lapsed unless the holidays were not
taken due to a specific request of the Company.
7.5
Im Übrigen gilt das Bundesurlaubsgesetz in entsprechender Anwendung.
 
7.5
Incidentally, the Federal Holiday with Pay Act (Bundesurlaubsgesetz) shall be
applied mutatis mutandis.
8.
Verschwiegenheitspflicht und vertragliches Wettbewerbsverbot
 
8.
Confidentiality and contractual non-compete
8.1
Der Geschäftsführer verpflichtet sich, alle ihm anvertrauten oder sonst bekannt
gewordenen geschäftlichen, betrieblichen oder technischen Informationen, die
sich auf die Gesellschaft oder deren Konzerngesellschaften beziehen und
vertraulichen Charakter haben, Dritten nicht zu offenbaren und nicht für seine
eigenen Zwecke zu verwenden. Dies gilt insbesondere hinsichtlich der
Einzelheiten der Betriebsorganisation, hinsichtlich der Beziehungen zu Kunden
und Auftraggebern und des technischen Know-how. Diese Verpflichtung gilt sowohl
während der Dauer dieses Dienstverhältnisses als auch nach seiner Beendigung.
 
8.1
The Managing Director shall not disclose to any third party, or use for personal
gain, any confidential technical or other business information which has been
entrusted to him, or which has otherwise become known to the Managing Director
and which relates to the Company or to any of its affiliated companies. In
particular, no information may be disclosed concerning the organization of the
business, the relations with clients and customers and the Company's technical
know-how. This obligation shall not expire upon termination of this Service
Contract but shall continue to remain in force thereafter.



12



--------------------------------------------------------------------------------




8.2
Geschäftliche Unterlagen aller Art, einschließlich der auf dienstliche
Angelegenheiten und Tätigkeiten sich beziehenden persönlichen Aufzeichnungen,
sind sorgfältig aufzubewahren und dürfen nur zu geschäftlichen Zwecken verwendet
werden. Das Anfertigen von Abschriften oder Auszügen sowie das Kopieren von
Zeichnungen, Kostenberechnungen, Statistiken und anderen Geschäftsunterlagen
sind nur für dienstliche Zwecke zulässig.
 
8.2
Business records of any kind, including private notes concerning Company affairs
and activities, shall be carefully kept and shall be used for business purposes
only. No copies or extracts or duplicates of drawings, calculations, statistics
and the like nor of any other business records or documents may be made for
purposes other than for the Company's business.
8.3
Der Geschäftsführer ist verpflichtet, auf Verlangen des CEO von Toys “R” Us Inc.
jederzeit, im Falle seiner Abberufung sowie im Falle seiner Freistellung ohne
Aufforderung, alle der Gesellschaft oder einem mit ihr verbundenen Unternehmen
zustehenden Gegenstände am Geschäftssitz der Gesellschaft zu Händen des CEO von
Toys “R” Us Inc. oder jedes anderen Mitarbeiters der Gesellschaft, der von dem
CEO von Toys “R” Us Inc. bestimmt wird, zurückzugeben, insbesondere:
 
8.3
The Managing Director shall return all items pertaining to the Company or any of
its affiliates at the location of its business offices to the attention of the
CEO of Toys “R” Us Inc. or of any other employee of the Company which the CEO of
Toys “R” Us Inc. may determine, at any time upon request of the CEO of Toys “R”
Us Inc., and without solicitation at his own initiative in the event the
Managing Director is removed from his office and in case he is released from his
duties, in particular:
 
-    Laptop, Mobiltelefon, Blackberry,
-    Kreditkarten,
-    Büroschlüssel,
-    sämtliche Geschäftsunterlagen und Kopien hiervon, gleich auf welchem
Datenträger.
 
Der Geschäftsführer gibt das ihm überlassene Dienstfahrzeug am Tag der
Beendigung des Dienstverhältnisses in ordnungsgemäßem Zustand nebst sämtlichen
Papieren und Schlüsseln zurück.
 
 
    - laptop, mobile, blackberry,
-     credit cards,
-     office keys,
- all business documents and copies thereof, irrespective of the data carrier.


The Managing director has to return the company car that was provided to him in
proper condition, including all documents and keys on the day the Service
Contract ends.







13



--------------------------------------------------------------------------------




 
Ein Zurückbehaltungsrecht an vorgenannten Gegenständen steht dem Geschäftsführer
nicht zu.
 
 
The Managing Director shall have no right of retention to the above-mentioned
items.
8.4
Der Geschäftsführer verpflichtet sich, während der Dauer des Dienstvertrages
weder selbständig noch unselbständig als Arbeitnehmer und auch nicht als


 
8.4
The Managing Director is obliged, during the term of this Service Contract,
neither to engage as an employee nor work on a self-employed basis nor work


 
Unternehmer oder in sonstiger Weise, weder direkt noch indirekt durch
Beteiligung, in irgendeiner Form eine Konkurrenztätigkeit auszuüben oder für ein
Unternehmen tätig zu sein, welches mit der Gesellschaft oder einem im Sinne von
§ 15 AktG mit der Gesellschaft verbundenen Unternehmen in direktem Wettbewerb
steht. Er wird darauf hingewiesen, dass es ihm aufgrund dieses Dienstvertrags
verboten ist, andere Arbeitnehmer oder Kunden der Toys “R” Us group abzuwerben.
 
 
in any other way, neither directly nor indirectly, by way of investment held, or
in any form to perform any activity which is in competition with the Company or
to perform activities for an undertaking of the Toys “R” Us group affiliated
with the Company in accordance with Sections 15 ff. Stock Companies Act which is
in direct competition with the Company. It is recalled that it is forbidden for
the Managing Director based on the present Service Contract to entice other
employees or clients of Toys “R” Us group during the term of this Service
Contract.
8.5
Das vorgenannte Wettbewerbsverbot gilt insbesondere für die geschäftliche
Tätigkeit von Toys „R“ Us im Einzelhandel mit Spielwaren und Jugendprodukten. Es
schließt vor allem Unternehmen in den Ländern der europäischen Region ein, in
denen Toys „R“ Us Handel betreibt und in denen Konkurrenzunternehmen mehr als 30
% ihrer Einnahmen durch den Verkauf von Spielwaren oder Jugendbekleidung und
-möbel erzielen. Außerdem umfasst es die Lieferanten/Hauptabnehmer von Toys „R“
Us , wie Wal-Mart, Mattel, Hasbro, Lego, Bandai, Playmobil, Ravensburger,
Evenflo, Graco/Little Tikes, Chicco, Maclaren, Britax, Argos, Tesco, Asda,
Mothercare, Carrefour, Auchan, Leclerc, La Grande Recre, Karstadt, Real,
Kaufhof, Mueller, El Corte Ingles, K-Mart/Sears, Target, Amazon.com, Buy Buy
Baby, Zellers, King Jouet, Eroski, Famosa, Loblaws sowie alle ihrer
Konzerngesellschaften, Tochtergesellschaften, verbundenen Unternehmen oder
beherrschte Unternehmen.
 
8.5
The before mentioned non-compete covenant applies in particular to the business
of Toys „R“ Us in retail sales of toys and juvenile products. This non-compete
covenant includes primarily any companies in countries of the European Region
where Toys “R” Us conducts business where those companies derive more than 30 %
of their income from the sale of toys or juvenile clothing or furniture. In
addition it also includes any of Toys „R“ Us’ main vendors/competitors like
Wal-Mart, Mattel, Hasbro, Lego, Bandai, Playmobil, Ravensburger, Evenflo,
Graco/Little Tikes, Chicco, Maclaren, Britax, Argos, Tesco, Asda, Mothercare,
Carrefour, Auchan, Leclerc, La Grande Recre, Karstadt, Real, Kaufhof, Mueller,
El Corte Ingles, K-Mart/Sears, Target, Amazon.com, Buy Buy Baby, Zellers, King
Jouet, Eroski, Famosa, Loblaws and any of their respective parents,
subsidiaries, affiliates or commonly controlled entities.



14



--------------------------------------------------------------------------------




9.
Einräumung von Nutzungsrechten
 
9.
Granting of Proprietary Rights
9.1
Der Geschäftsführer räumt der Gesellschaft hiermit unwiderruflich das
ausschließliche, zeitlich, räumlich und inhaltlich unbeschränkte Recht ein,
urheberrechtlich oder durch verwandte Schutzrechte geschützte Ergebnisse seiner
Tätigkeit („Arbeitsergebnisse“), die er in Erfüllung seiner vertraglichen
Pflichten aus diesem Dienstvertrag geschaffen hat, vom Zeitpunkt der
Rechtsentstehung an zu nutzen. Der Geschäftsführer ist zur anderweitigen Nutzung
der Arbeitsergebnisse nicht berechtigt. Die Einräumung umfasst die Befugnis der
Gesellschaft, die Rechte im In- und Ausland in körperlicher und in
unkörperlicher Form zu nutzen und berechtigt die Gesellschaft zur
Weiterübertragung und Vergabe von inhaltlich, räumlich und zeitlich beliebig
gestalteten Unterlizenzen an beliebige Dritte.
 
9.1
The Managing Director hereby irrevocably grants the Company the exclusive right,
unrestricted as to time, territory and content, to use work products protected
by copyright or ancillary rights ("Work Products"), which he creates in the
course of performance of his contractual duties hereunder. This irrevocable and
exclusive right shall take effect upon its creation. The Managing Director is
not entitled to any other use of his Work Products. This grant includes the
right of the Company to use any copyrights and ancillary rights in a tangible
and intangible form, both within and outside Germany, and entitles the Company
to assign and sublicense any such rights to any third person, irrespective of
the scope of application of the sublicense as to time, territory and content.
 
Die Rechtseinräumung erstreckt sich insbesondere auf die folgenden
Nutzungsarten:
 
 
The granting of rights includes, but is not limited to:
9.1.1
das Recht, Arbeitsergebnisse oder Teile hiervon beliebig dauerhaft oder
vorübergehend und auch wiederholt zu vervielfältigen, zu veröffentlichen und zu
verbreiten, ganz oder teilweise, mit jedem Mittel und in jeder Form,
insbesondere in Printmedien, Film, Rundfunk und /oder digitalen Medien sowie
über öffentliche und nicht öffentliche Datennetze jeder Art (Internet, Intranet,
Extranet, mobile Datennetze) sowie Datenbanken und elektronische Trägermedien;
dies umfasst auch das Recht zur Digitalisierung des Arbeitsergebnisses;
 
9.1.1
The right to permanently, temporarily and repeatedly reproduce, publish and
distribute any Work Products or parts hereof entirely or partly, irrespective of
medium and form. This applies in particular to the print media, film, radio and
/or digital media, public and private networks of every kind (Internet,
Intranet, extranet, mobile data networks) as well as databases and electronic
carrier media. This right also includes the right to digitize the Work Product;
 
 
 
 
 



15



--------------------------------------------------------------------------------




9.1.2
das Recht, Arbeitsergebnisse oder Teile hiervon zu übersetzen und zu bearbeiten
sowie die erzielten Ergebnisse im Sinne des vorstehenden Absatzes 9.1.1 zu
vervielfältigen und zu verbreiten;
 
9.1.2
The right to translate and edit Work Products or parts hereof as well as to
reproduce and distribute the results of the translation and editing in terms of
the above paragraph 9.1.1;
9.1.3
das Recht, Arbeitsergebnisse öffentlich vorzuführen und öffentlich
wiederzugeben, einschließlich des Rechts der Zugänglichmachung an beliebige
Dritte über öffentliche und private Netze, insbesondere über das Internet oder
in sonstigen interaktiven Abrufs- oder Zugriffssystemen, einschließlich des
Rechts der Einspeisung und Speicherung in solche Systeme;
 
9.1.3
the right to exhibit and publicly present Work Products, including the right to
provide access to them to any third person via public and private networks, in
particular via Internet or any other interactive call or pull systems, and
including the right to introduce the Work Products into and store them in such
systems;
9.1.4
das Recht, Arbeitsergebnisse oder Teile hiervon mit anderen Werken, Werkteilen
oder sonstigen Informationen gleich welcher Art zu verbinden und das Ergebnis
beliebig, insbesondere auf die vorstehend unter 9.1.1 – 9.1.3 genannten Arten zu
verwerten, zu nutzen und zu bearbeiten.
 
9.1.4
the right to join Work Products or parts hereof with other works, parts of works
or any other information and to exploit, use or edit the result in any form, in
particular in the actions mentioned above in 9.1.1 – 9.1.3.
9.2
Die Rechte des Geschäftsführers nach
§ 38 Abs. 1 Satz 2 UrhG werden ausdrücklich ausgeschlossen. Der Geschäftsführer
verzichtet des Weiteren auf die Ausübung etwaiger ihm an den Arbeitsergebnissen
zustehender
 
9.2
The Managing Director’s rights existing in accordance with Section 38 para. 1
sentence 2 German Copyright Act (Urheberrechtsgesetz) are explicitly excluded.
Furthermore, the Managing Director waives any of his possible



16



--------------------------------------------------------------------------------




 
Urheberpersönlichkeitsrechte, soweit diese die ungestörte Nutzung durch die
Gesellschaft beeinträchtigen würden. Insbesondere verzichtet der Geschäftsführer
auf die ihm zustehende Veröffentlichungsrechte und stimmt Änderungen seines
Werkes in brachenüblichem Umfang zu. Das Recht des Geschäftsführers,
Entstellungen, andere Beeinträchtigungen oder Nutzungen zu verbieten, die
geeignet sind, seine berechtigten geistigen und persönlichen Interessen am
Beitrag zu gefährden, bleibt unberührt.


 
 
author’s personal rights existing with regard to the Work Products as far as
they may affect the undisturbed use by the Company. In particular, the Managing
Director waives his right to publish the Work Products and consents to
modifications of his work within a scope customary in the industry. The Managing
Director’s right to prohibit distortions, other impairments or uses which are
capable endangering the legitimate intellectual and personal interests intrinsic
to the work remain unaffected.
9.3
Der Geschäftsführer überträgt darüber hinaus alle Rechte an im Rahmen dieses
Vertrages geschaffenen Datenbanken in der Weise, dass die Gesellschaft
Herstellerin der Datenbanken gemäß § 87a UrhG ist.
 
9.3
In addition, the Managing Director assigns all rights with regard to any data
bases created within the scope of his contractual duties in such manner that the
Company is the producer of the data bases according to Section 87a German
Copyright Act (Urheberrechtsgesetz).
9.4
Der Geschäftsführer räumt der Gesellschaft das Recht ein, die in den Absätzen
9.1 – 9.2 genannten Rechte auch durch Dritte unter Übertragung der
entsprechenden Nutzungsrechte im In- und Ausland nutzen zu lassen.
 
9.4
The Managing Director grants the Company the right to assign all of the rights
referred to under the paragraphs 9.1 – 9.2 above to third parties and to permit
them to exploit the Work Products both within and outside Germany.
9.5
Die Einräumung sämtlicher Nutzungsrechte und die Verwertung der
Arbeitsergebnisse sind mit der unter Ziffer 4 vereinbarten Vergütung abgegolten.
 
9.5
The above granting of all rights to use and to exploit the Work Products is
deemed to be remunerated in full by the salary agreed to in Clause 4.



17



--------------------------------------------------------------------------------




9.6
Patent- und gebrauchsmusterfähige Erfindungen und technische
Verbesserungsvorschläge des Geschäftsführers sowie sonstige durch gewerbliche
Schutzrechte geschützte Arbeitsergebnisse überträgt der
 
9.6
The Managing Director hereby irrevocably and completely grants the Company all
patentable inventions, inventions that may be registered as utility models and
suggestions for technical improvements made by the Managing Director as well as
work
 
Geschäftsführer hiermit bereits vollständig und unwiderruflich der Gesellschaft.
Der Geschäftsführer ist verpflichtet, Erfindungen und technische
Verbesserungsvorschläge, die er im Rahmen dieses Dienstverhältnisses macht, der
Gesellschaft unverzüglich anzuzeigen und sie bei der Anmeldung gewerblicher
Schutzrechte im Namen der Gesellschaft nach Kräften zu unterstützen,
insbesondere vor der jeweiligen Registrierungsbehörde die dazu erforderlichen
Erklärungen abzugeben und Dokumente vorzulegen.
 
9.6
products protected by industrial property rights. The Managing Director is
obliged to immediately disclose to the Company any inventions and suggestions
for technical improvement he makes within the scope of this Service Contract.
The Managing Director will assist the Company with the registration of
industrial property rights on behalf of the Company to the best of his ability,
and will, in particular, make the necessary declarations to the respective
registration authority and present the necessary documents.
9.7
Im Übrigen stehen alle Arbeitsergebnisse, die während und im Zusammenhang mit
diesem Dienstvertrag vom Geschäftsführer geschaffen werden, entschädigungslos
der Gesellschaft zu. Der Geschäftsführer verpflichtet sich, sonstige
Arbeitsergebnisse zunächst der Gesellschaft zur Verwertung anzubieten.
 
9.7
In addition, all other work products created by the Managing Director during and
in connection with this Contract belong to the Company and no additional
remuneration shall be payable by the Company. The Managing Director is obliged
to offer any other work products first to the Company for the purpose of
exploitation.
10.
Vertragsdauer und Kündigung; Abfindungszahlung
 
10.
Term of Employment and Termination; Severance Payment



18



--------------------------------------------------------------------------------




10.1
Dieser Dienstvertrag ist für unbestimmte Zeit geschlossen. Das
Anstellungsverhältnis endet jedoch, ohne dass es einer Kündigung bedarf,
spätestens mit Ablauf des Monats, in dem der Geschäftsführer das gesetzliche
Regelrentenalter erreicht, oder des Monats, in dem der Geschäftsführer
staatliche Altersrente oder dauernde Erwerbsminderungsrente beanspruchen kann,
je nachdem, welches Ereignis früher eintritt. Jede Partei ist berechtigt, das
Vertragsverhältnis mit einer Frist von 12 Monaten zum Ende eines Kalendermonats
zu kündigen. Eine zwingend anzuwendende Verlängerung der Kündigungsfrist zu
Gunsten des Geschäftsführers ist auch zu Gunsten der Gesellschaft anzuwenden und
umgekehrt.
 
10.1
This Service Contract is concluded for an indefinite period. It shall, however,
end without the need to give notice not later than the expiry of the month
during which the Managing Director attains the age of reaches the regular
retirement age, or the month during which the Managing Director is entitled to
receive state old age pension or pension for a permanent reduction in earning
capacity, whichever occurs first. Each party is entitled to terminate this
Contract by giving 12 months prior notice effective to the end of any calendar
month. In case the Company is obliged to observe an extended notice period for
the benefit of the Managing Director, such an extension shall also apply for the
benefit of the Company and vice versa.
10.2
Für den Fall, dass dieser Dienstvertrag gekündigt wurde, ist die Gesellschaft
berechtigt, den Geschäftsführer jederzeit von der Arbeitsleistung freizustellen.
In einem solchen Fall wird die Gesellschaft die vertraglich vereinbarte
Vergütung an den Geschäftsführer während der Freistellungsphase fortzahlen.
 
10.2
In case this Service Contract has been terminated, the Company is entitled to
release the Managing Director from his duty to work at any time. In such case
the Company shall continue to pay the contractual remuneration to the Managing
Director.


 
Die unwiderrufliche Freistellung erfolgt unter Anrechnung des dem
Geschäftsführer bis zu seinem Ausscheiden noch zustehenden Resturlaubs. Der
Resturlaub wird mit dem auf die Freistellung folgenden Tag angetreten und
zusammenhängend genommen.
 
 
Any open vacation claims shall be deemed to be compensated by such period of
irrevocable release. The open vacation shall be taken from the first day after
the release on without interruption.



19



--------------------------------------------------------------------------------




 
Danach muss sich der Geschäftsführer gegenüber seinem Vergütungsanspruch
dasjenige anrechnen lassen, was er durch anderweitigen Einsatz seiner
Arbeitskraft verdient oder böswillig zu verdienen unterlässt. Der
Geschäftsführer hat der Gesellschaft unaufgefordert mitzuteilen, ob und in
welcher Höhe er Arbeitsentgelt neben der Vergütung erhält, die ihm die
Gesellschaft zahlt. Auf Verlangen sind die Angaben durch Vorlage prüfbarer
Unterlagen zu belegen.
 
 
After the vacation, any earnings the Managing Director receives due to other
employment of his labor and any salary he maliciously refrains from earning
shall be deducted from his salary. The Managing Director has to inform the
Company, without being asked, about any remuneration he obtains apart from the
salary he receives from the Company. This duty to inform also includes the
amount of the remuneration. If the Company so requires, the Managing Director
has to prove this information by presenting auditable records.
 
Für den Fall, dass die Gesellschaft den Geschäftsführer während der
Kündigungsfrist freistellt, gilt das während des Bestehens dieses
Dienstvertrages geltende Wettbewerbsverbot fort. Hingegen entfällt während der
Freistellungsphase die Verpflichtung, vor der Aufnahme einer Tätigkeit für einen
Nichtwettbewerber die ausdrückliche schriftliche Einwilligung der
Gesellschafterversammlung oder des CEO von Toys “R” Us Inc. einzuholen; der
Geschäftsführer kann in diesem Freistellungszeitraum also für einen
Nichtwettbewerber ohne vorherige Genehmigung der Gesellschaft arbeiten.
 
 
In case the Company releases the Managing Director from work during the notice
period, the contractual non-compete covenant effective during the term of this
Service Contract remains unaffected. In contrast, the obligations to seek
explicit prior written consent of the shareholders or of the CEO von Toys “R” Us
Inc. before taking up any other activity for a non-competitor shall not apply;
and the Managing Director is specifically permitted to work for a non-competitor
without seeking prior Company approval during the period of release.


 
Während der Freistellung wird die vereinbarte Vergütung weiter bezahlt, auch
wenn der Geschäftsführer für eine nicht im Wettbewerb stehende Firma arbeitet.
 
 
In case the Managing Director works for a non-competitor during the notice
period after being released from work, any possible compensation he receives
will not affect the Company’s obligation to continue to pay the contractual
remuneration as described above.
10.3
Das Recht beider Vertragsparteien zur außerordentlichen, insbesondere fristlosen
Kündigung des Vertrages bleibt unberührt.
 
10.3
Each party’s right to terminate in exceptional cases, in particular to give
termination without notice, remains unaffected.
10.4
Die Kündigung bedarf der Schriftform. Eine Abberufung des Geschäftsführers gilt
zugleich als ordentliche Kündigung dieses Vertrages, wenn keine außerordentliche
Kündigung vorgenommen wird.
 
10.4
Notice of termination must be given in writing. A revocation of the appointment
as Managing Director shall at the same time be deemed to be a termination with
notice, provided that no termination for cause has been given.



20



--------------------------------------------------------------------------------




11.
Kundenschutz, Abwerbeverbot, Vertragsstrafe
 
11.
Non-Solicitation Covenant, Non-Enticement Covenant, Contractual Penalty
11.1
Der Geschäftsführer ist verpflichtet, während der Dauer des Dienstvertrags und
für die Dauer von einem Jahr ab dem Beendigungsdatum nicht in geschäftliche
Beziehungen zu solchen Lieferanten und Kunden der Gesellschaft zu treten, mit
denen diese zum Beendigungsdatum oder während der letzten 12 Monate vor dem
Beendigungsdatum in geschäftlichen Beziehungen stand und die sich im
Einzelhandel mit Spielwaren und Jugendprodukten betätigen („Geschäftskontakte“).
Unter Geschäftskontakten verstehen die Parteien auch Kontakte, welche dem
Geschäftsführer im Rahmen von Akquisitionsmaßnahmen der Gesellschaft bekannt
geworden sind. Geschäftskontakte im zuvor genannten Sinne sind nur solche in den
Ländern der europäischen Region, in denen Toys „R“ Us Handel betreibt und in
denen die Geschäftskontakte mehr als 30 % ihrer Einnahmen durch den Verkauf von
Spielwaren oder Jugendbekleidung und -möbel erzielen. Außerdem gehören hierzu
die Lieferanten/Hauptabnehmer von Toys „R“ Us , wie Wal-Mart, Mattel, Hasbro,
Lego, Bandai, Playmobil, Ravensburger, Evenflo, Graco/Little Tikes, Chicco,
Maclaren, Britax, Argos, Tesco, Asda, Mothercare, Carrefour, Auchan, Leclerc, La
Grande Recre, Karstadt, Real, Kaufhof, Mueller, El Corte Ingles, K-Mart/Sears,
Target, Amazon.com, Buy Buy Baby, Zellers, King Jouet, Eroski, Famosa, Loblaws
sowie alle ihre Konzerngesellschaften, Tochtergesellschaften, verbundenen
Unternehmen oder beherrschte Unternehmen.
 
11.1
For the duration of this Service Contract and for a period of 12 months after
the termination date the Managing Director shall refrain from commencing any
business relations with suppliers and customers of the Company, with whom
business relations of the Company existed on the termination date or within a
period of 12 months prior thereto and which conduct business in retail sales of
toys and juvenile products (“Business Contacts”). The parties agree that
Business Contacts include contacts to any person or entity, which the Managing
Director had contact with in connection with acquisition projects of the
Company. Business Contacts as defined above shall only include such that are
located in countries of the European Region where Toys “R” Us conducts business
and where those Business Contacts derive more than 30 % of their income from the
sale of toys or juvenile clothing or furniture. In addition Business Contacts
include any of Toys „R“ Us’ main vendors/competitors like Wal-Mart, Mattel,
Hasbro, Lego, Bandai, Playmobil, Ravensburger, Evenflo, Graco/Little Tikes,
Chicco, Maclaren, Britax, Argos, Tesco, Asda, Mothercare, Carrefour, Auchan,
Leclerc, La Grande Recre, Karstadt, Real, Kaufhof, Mueller, El Corte Ingles,
K-Mart/Sears, Target, Amazon.com, Buy Buy Baby, Zellers, King Jouet, Eroski,
Famosa, Loblaws and any of their respective parents, subsidiaries, affiliates or
commonly controlled entities.


 
Für die Einhaltung dieses Verbots nach Beendigung des Dienstvertrags erhält der
Geschäftsführer keine gesonderte Entschädigung.
 
 
The Managing Director shall not be entitled to a separate compensation for
complying with this provision after the end of this Service Contract.



21



--------------------------------------------------------------------------------




11.2
Während der Dauer des Dienstvertrags und für die Dauer von 12 Monaten ab dem
Beendigungsdatum ist es dem Geschäftsführer untersagt, Mitarbeiter der
Gesellschaft durch unmittelbare oder mittelbare Einflussnahme zur Beendigung
ihres Vertragsverhältnisses mit der Gesellschaft zu bewegen. Das Verbot gilt
auch für Mitarbeiter von mit der Gesellschaft verbundenen Unternehmen.
 
11.2
For the duration of this Service Contract and for a period of 12 months after
the termination date the Managing Director is prohibited from inciting employees
of the Company, through his direct or indirect influence, to terminate their
contractual relationship with the Company. This prohibition shall also apply to
employees of affiliates of the Company.
11.3
Für jeden Verstoß gegen die Verpflichtungen aus dieser Ziffer 11 verwirkt der
Geschäftsführer eine Vertragsstrafe in Höhe eines Bruttomonatsgrundgehalts, wie
es der Geschäftsführer zuletzt bezogen hat. Weiter gehende
Schadensersatzansprüche bleiben unberührt.
 
11.3
For each violation of the obligations under this Clause 11, the Managing
Director shall pay a contractual penalty in the amount of one monthly gross base
salary, the Managing Director last received. Further damage claims are not
affected hereby.
12.
Schlussbestimmungen
 
12.
Final Provisions
12.1
Die durch Toys “R” Us Inc. gegenüber dem Geschäftsführer erteilte Zusage vom 11.
März 2013 auf Gewährung eines Special Transition Bonus bleibt von diesem
Dienstvertrag unberührt.
 
12.1
The promise given by Toys “R” Us Inc. vis-à-vis the Managing Director dated
March 11, 2013 regarding the granting of a Special Transition Bonus shall remain
unaffected by the present Service Contract.
 
 
 
 
 



22



--------------------------------------------------------------------------------




12.2
Im Übrigen stellt dieser Dienstvertrag inklusive aller Anlagen die gesamte
Vereinbarung der Parteien dar. Alle früheren Arbeits- oder Dienstverträge mit
der Gesellschaft oder mit einem mit ihr verbundenen oder untergeordneten
Unternehmen werden ausdrücklich und einvernehmlich zum Anfangsdatum dieses
Dienstvertrages (vgl. Ziffer 1.1) aufgehoben, soweit dieser Vertrag nichts
anderes regelt. Gleiches gilt für ein etwaiges Angebotsschreiben, das der
Geschäftsführer erhalten hat. Anrechenbare Zeiten einer Vorbeschäftigung
bestehen seit dem 1. August 2007.
 
12.2
For the rest, this Service Contract including all addenda represents the entire
agreement and understanding of the parties. All previous employment contracts or
service contracts concluded with the Company or its associated or affiliated
companies, if any, are cancelled explicitly and by consent of both parties
effective to the commencing date of this Service Contract (compare Clause 1.1)
as far as the present agreement does not provide otherwise. The same applies to
any offer letter the Managing Director has received. Chargeable times of
previous employment exist since August 1, 2007.
12.3
Änderungen oder Ergänzungen dieses Vertrages, einschließlich dieser Vorschrift,
bedürfen zu ihrer Rechtswirksamkeit der Schriftform. Dies gilt nicht für
individuelle Vereinbarungen.
 
12.3
Any amendments or additions to this contract, including this regulation, must be
made in writing in order to become effective. This does not apply to individual
agreements.
12.4
Für den Fall, dass einzelne Bestimmungen dieses Vertrages unwirksam sein
sollten, bleiben die übrigen Bestimmungen gültig. Anstelle der unwirksamen
Bestimmung oder zur Ausfüllung eventueller Lücken des Vertrages soll eine
angemessene wirksame Regelung treten, die die Parteien gewollt hätten, wenn
ihnen die Unwirksamkeit oder Regelungslücke bekannt gewesen wäre, und die in
ihrem wirtschaftlichen Ergebnis der unwirksamen Bestimmung entspricht oder ihr
so nahe wie möglich kommt.
 
12.4
In the event that individual provisions of this contract are ineffective, the
remaining regulations shall remain in effect. In lieu of the invalid provision
or as a remedy of the possible incompleteness of the contract, an appropriate
valid provision, which the parties would have intended if they had known of the
ineffectiveness or of the incompleteness of the contract and which corresponds
either to the commercial effect of the invalid provision or comes as close to it
as possible, shall replace the invalid one.
 
 
 
 
 



23



--------------------------------------------------------------------------------




12.5
Für Streitigkeiten im Zusammenhang mit diesem Dienstvertrag ist Gerichtsstand am
Sitz der Gesellschaft.
 
12.5
In the event of disputes in connection with this Service Contract the place of
jurisdiction shall be the corporate seat of the Company.
12.6
Dieser Dienstvertrag und seine Auslegung unterliegen dem Recht der
Bundesrepublik Deutschland.
 
12.6
This Service Contract shall be governed and construed in accordance with the
laws of the Federal Republic of Germany.
12.7
Im Zweifel hat die deutsche Fassung dieses Vertrages Vorrang.
 
12.7
In case of doubt the German version of this Contract shall prevail.



Der Geschäftsführer/ The Managing Director:
 
Für die Gesellschaft / The Company by Toys “R” Us Inc. acting as sole
shareholder in the name of Toys “R” Us GmbH
diese wiederum vertreten durch / in turn represented by
 
 
 
 
 
Ort, Datum :
October 30, 2013
 
 
 
 
 
Unterschrift:
/s/ Dr. Wolfgang Link
 
 
 
 
 
 
 
 
Name:
Dr. Wolfgang Link
 
Place, Date :
November 7, 2013
 
 
 
 
 
 
 
 
 
 
 
 
Signature :
/s/ Robert S. Zarra
 
 
 
 
 
 
 
 
 
 
 
Name :
Robert S. Zarra
 
 
 
 
 
 
 
 
 
 
 
Title:
Vice President, International Controller



(Anhang A beigefügt / Addendum A enclosed herewith)


24



--------------------------------------------------------------------------------




Anhang A / Addendum A




 
 
 
Wolfgang Link - 2013 Bonus Calculation
 
 
 
 
 
 
Time Period
2/1 to 10/30
 
10/31 to 1/31
Title
Managing Director, Central Europe
 
President, Toys "R" Us, Europe
Base Salary
€379.100
 
€435.000
Target Bonus %
80%
 
100%
Full Year Target Bonus
€303.280
 
€435.000
Days in Role
272
 
96
Base Salary Earnings
€280.204
 
€113.478
Target Bonus for Time Period
€224.163
 
€113.478
 
 
 
 
MIP Metrics
Target
Weighting
 
Target
Weighting
Consolidated EBITDA
15,00%
 
15,00%
Consolidated Cash Flow
5,00%
 
5,00%
 
 
 
 
Country EBITDA
45,00%
 
45,00%
United Kingdom
0,00%
 
11,25%
Central Europe
45,00%
 
11,25%
Iberia
0,00%
 
11,25%
France
0,00%
 
11,25%
 
 
 
 
Country Cash Flow
15,00%
 
15,00%
United Kingdom
0,00%
 
3,75%
Central Europe
15,00%
 
3,75%
Iberia
0,00%
 
3,75%
France
0,00%
 
3,75%
 
 
 
 
Financial Component Weighting
80,00%
 
80,00%
Personal Component Weighting
20,00%
 
20,00%
 
 
 
 
 
 
 
 
Cash Flow (defined as EBITDA less Capital Expenditure and the change in Working
Capital)
EBITDA (Earnings Before Interest, Taxes, Depreciation and Amortization)
 
 
 
 
 





25

